United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Los Angeles, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel M. Goodkin, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1754
Issued: January 8, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On August 11, 2014 appellant, through his attorney, filed a timely appeal from a June 26,
2014 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation based on the
capacity to earn wages in the constructed position of information clerk.
FACTUAL HISTORY
On November 20, 2007 appellant, then a 50-year-old mail processing clerk, filed an
occupational disease claim alleging bilateral carpal and cubital tunnel syndrome due to factors of
1

5 U.S.C. § 8101 et seq.

her federal employment. OWCP accepted the claim for bilateral carpal tunnel syndrome and a
bilateral lesion of the ulnar nerve. On May 15, 2009 it authorized a left cubital tunnel
decompression.
OWCP paid appellant compensation for total disability beginning
May 15, 2009.
Appellant had a previously accepted claim for sustained left carpal tunnel syndrome and
cervical strain under file number xxxxxx646. In a decision dated November 29, 1994, OWCP
found that she had no residuals of her work injury under file number xxxxxx646. Appellant also
had an accepted claim for bilateral carpal tunnel syndrome in file number xxxxxx324, which was
in a closed status beginning December 2000.
To determine appellant’s work capacity, on November 17, 2009 OWCP referred
appellant to Dr. William C. Boeck, Jr., a Board-certified orthopedic surgeon, for a second
opinion evaluation. In a report dated December 4, 2009, Dr. Boeck diagnosed postoperative
bilateral carpal tunnel syndrome and postoperative left elbow cubital tunnel syndrome. He found
that appellant had continued residuals of the work injury. Dr. Boeck also noted that she had
preexisting neck, low back, and left shoulder complaints. He opined that appellant could work
for eight hours per day performing repetitive wrist and elbow movements for two hours per day
and pushing, pulling, and lifting up to 20 pounds for two hours per day.2
In a report dated January 19, 2010, Dr. Jacob E. Tauber, an attending Board-certified
orthopedic surgeon, reviewed Dr. Boeck’s opinion and found “no basis to disagree with his
findings on examination. He further found that Dr. Boeck provided reasonable work restrictions.
On May 19, 2010 OWCP referred appellant for vocational rehabilitation. In a report
dated August 10, 2010, the rehabilitation counselor noted that appellant had already attended
junior college. On October 14, 2010 OWCP approved vocational training for appellant with the
goal of gaining employment as an information clerk or customer complaint clerk. An OWCP
rehabilitation specialist noted, on April 5, 2011, that appellant’s junior college had closed for the
summer due to budget cuts. On April 19, 2011 OWCP approved a training program for appellant
at the Larson Training Center from April 25 to July 14, 2011 in a general office clerk computer
business skills program.
By letter dated May 16, 2011, OWCP referred appellant to Dr. Richard P. Pollis, a Boardcertified orthopedic surgeon, to determine whether appellant could perform the duties of an
information clerk. In a report dated June 3, 2011, Dr. Pollis found that appellant had a positive
left Tinel’s sign and Phalen’s test. He advised that she had residuals of her cubital tunnel
syndrome. Dr. Pollis opined that appellant could work as an information clerk. In a work
restriction evaluation, he found that she could perform repetitive wrist and elbow movements for
six hours per day and push, pull, and lift up to 20 pounds for four hours per day.

2

In a supplemental report dated March 9, 2010, Dr. Boeck advised that appellant had no restrictions on lifting.

2

In a progress report dated August 9, 2011, Dr. Tauber related that electrodiagnostic tests
were negative but that a magnetic resonance imaging (MRI) scan study of the cervical spine
showed “substantial pathology.”3
In a job classification from the Department of Labor’s Dictionary of Occupational Titles
dated March 2, 2012, the rehabilitation counselor advised that the constructed position of
information clerk was sedentary and required occasional reaching, handling, and fingering. He
found that appellant met the specific vocational preparation of 4 to 6 months based on her work
as a mail processing clerk, her successful completion of a 16-week program in computer-based
office skills, and her prior work as a general office clerk. The rehabilitation counselor advised
that there were sufficient openings in appellant’s geographical area at a median wage of $13.02
per hour.
In a closure memorandum dated March 8, 2012, an OWCP rehabilitation specialist
determined that the position of information clerk was within appellant’s work restrictions, that
she had the vocational capacity to perform the duties, and that the position was reasonable
available in her commuting area at a salary between $400.00 and $600.00 a week.
On March 20, 2013 OWCP notified appellant of its proposed reduction of her
compensation based on its finding that she had the capacity to work as an information clerk
earning $520.00 per week.
In a report dated February 26, 2013, received by OWCP on March 27, 2013, Dr. Tauber
found that appellant had continued symptoms of her carpal and cubital tunnel syndromes. He
stated, “[Appellant] is not currently working, but she could work at an occupation that did not
require repetitive or strenuous duties with her upper extremities.”
A February 28, 2013 nerve conduction study (NCS) showed mild compression of the
ulnar nerve on the left. An electromyogram (EMG) was normal.
On April 2, 2013 Dr. Tauber related that another physician recommended that appellant
undergo surgery on her cervical spine. He indicated that he had reviewed the position
description for the job of information clerk. Dr. Tauber stated, “Even though the job is
sedentary, an individual with cervical issues will have difficulty carrying out such activities. It is
my opinion that [she] should not be working as an information clerk on a full-time unmodified
basis, due to the various head positioning that would be required that would aggravate her
cervical issues.” He noted that appellant continued to have symptoms of cubital tunnel
syndrome. Dr. Tauber opined, “It would be my recommendation that [she] be maintained on
temporary total disability. [Appellant] should also not be carrying out repetitive reaching,
handling, and fingering, which would include up to 2½ hours of typing or repetitive use of her
hands, due to her cubital tunnel syndrome.”
By letter dated April 17, 2013, appellant, through her attorney, challenged the proposed
reduction of compensation based on the April 2, 2013 report of Dr. Tauber.

3

The record contains progress reports from Dr. Tauber dated 2007 through 2014.

3

By decision dated August 1, 2013, OWCP reduced appellant’s compensation effective
July 28, 2013 based on its determination that she could earn wages in the selected position of
information clerk. It found that the opinions of Dr. Boeck and Dr. Pollis represented the weight
of the evidence and established that she had the physical capacity to perform the identified
position. OWCP applied the formula set forth in Albert C. Shadrick4 to determine her wageearning capacity.
On April 7, 2014 appellant, through her attorney, requested reconsideration. Counsel
argued that OWCP had not considered her preexisting cervical condition in determining her
wage-earning capacity. He also noted that neither Dr. Boeck nor Dr. Pollis addressed appellant’s
cervical condition. Counsel maintained that O*Net should apply rather than the outdated
Department of Labor’s Dictionary of Occupational Titles and that O*Net provides a job
description for information clerk that requires repetitive work activities. He also noted that as
provided by the rehabilitation counselor, the job requires occasional fingering up to one-third of
the time. Counsel maintained that a conflict in medical opinion exists and that the opinions of
Dr. Boeck and Dr. Pollis were stale.
Appellant submitted a description of the position of receptionist and information clerk on
O*Net and a July 23, 1992 medical report from Dr. Patrick S. Zaccalini, a Board-certified
orthopedic surgeon, who diagnosed bulging discs at C3-4 and C4-5 by MRI scan study and left
carpal tunnel syndrome.
By decision dated June 26, 2014, OWCP denied modification of its June 1, 2013
decision.
On appeal appellant’s attorney argues that OWCP relied on stale medical evidence from
2009 and 2011 in reaching its August 1, 2013 loss of wage-earning capacity determination. He
notes that the burden was on OWCP to produce a medical report with a description of her current
condition. Counsel maintains that the subsequently obtained report from Dr. Edward O.
Leventen, a Board-certified orthopedic surgeon, would not retroactively justify the reduction of
compensation. He further argues that a conflict existed between Dr. Tauber and OWCP referral
physicians. Counsel notes that the position of information clerk, which requires fingering,
reaching, and handling for one third of the time exceeded Dr. Tauber’s restrictions on repetitive
hand motion for 2.5 hours per day. He also contends that OWCP did not consider appellant’s
preexisting cervical condition and erred in relying on the Department of Labor’s Dictionary of
Occupational Titles instead of O*Net. Counsel finally argues that OWCP should have used
entry level pay rather than the median salary for information clerks in determining her wageearning capacity.
LEGAL PRECEDENT
Once OWCP has made a determination that a claimant is totally disabled as a result of an
employment injury and pays compensation benefits, it has the burden of justifying a subsequent
reduction of benefits.5 Under section 8115(a), wage-earning capacity is determined by the actual
4

5 ECAB 376 (1953); codified by regulations at 20 C.F.R. § 10.403.

5

T.O., 58 ECAB 377 (2007).

4

wages received by an employee if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent his or her wageearning capacity, or if the employee has no actual earnings, his or her wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, his or
her usual employment, age, qualifications for other employment, the availability of suitable
employment, and other factors or circumstances which may affect wage-earning capacity in his
or her disabled condition.6
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position listed in the Department of Labor’s Dictionary of Occupational Titles or
otherwise available in the open market, that fits the employee’s capabilities with regard to his or
her physical limitations, education, age, and prior experience.7 Once this selection is made, a
determination of wage rate and availability in the open labor market should be made through
contact with the state employment service or other applicable service. Finally, application of the
principles set forth in Albert C. Shadrick8 will result in the percentage of the employee’s loss of
wage-earning capacity.
Section 8123(a) provides that, if there is disagreement between the physician making the
examination for the United States and the physician of the employee, the Secretary shall appoint
a third physician who shall make an examination.9
ANALYSIS
OWCP accepted that appellant sustained bilateral carpal tunnel syndrome and a bilateral
ulnar nerve lesion causally related to factors of her federal employment. She had a previously
accepted claim for cervical strain and left carpal tunnel syndrome under file number xxxxxx646
and a closed claim for bilateral carpal tunnel syndrome under file number xxxxxx324. Appellant
received compensation for total disability beginning May 15, 2009. OWCP reduced her
compensation effective July 28, 2013 based on its determination that the position of information
clerk represented her wage-earning capacity. It found that the opinions of Dr. Boeck and
Dr. Pollis represented the weight of the evidence and established that appellant had the capacity
to work as an information clerk.
In order to be an appropriate position for a wage-earning capacity determination under
section 8115(a), the position must be medically and vocationally suitable.10 The Board finds,
however, that OWCP has not met its burden of proof to establish that the position of information
6

Harley Sims, Jr., 56 ECAB 320 (2005); Karen L. Lonon-Jones, 50 ECAB 293 (1999).

7

Mary E. Marshall, 56 ECAB 420 (2005); James A. Birt, 51 ECAB 291 (2000).

8

5 ECAB 376 (1953); codified by regulations at 20 C.F.R. § 10.403.

9

5 U.S.C. § 8123(a).

10

Federal (FECA) Procedure Manual, Part 2 -- Claims, Determining Wage-Earning Capacity Based on a
Constructed Position, Chapter 2.816 (June 2013).

5

clerk was medically suitable due to a conflict in medical evidence between Dr. Tauber,
appellant’s attending physician, and Dr. Pollis, an OWCP referral physician, regarding the extent
of her work limitations.
According to the Department of Labor’s Dictionary of Occupational Titles, the position
of information clerk is sedentary and requires occasional lifting up to 10 pounds and occasional
reaching, handling, and fingering. Initially, the Board notes that OWCP relied in part on the
opinion of Dr. Boeck, an OWCP referral physician, in finding the position within appellant’s
limitations. In a report dated December 4, 2009, Dr. Boeck provided work restrictions of
performing repetitive wrist and elbow movements for two hours per day and pushing, pulling,
and lifting up to 20 pounds for two hours per day.11 The position of information clerk, however,
requires occasional fingering and handling, which is defined by the Department of Labor’s
Dictionary of Occupational Titles as up to one-third of the time, or 2.66 hours in an 8-hour day.
Consequently, as Dr. Boeck found that appellant could perform repetitive wrist and elbow
motion for only two hours per day, his opinion does not support that she could perform the
position of information clerk
In a report dated June 3, 2011, Dr. Pollis found that appellant could work as an
information clerk performing repetitive wrist and elbow movements for six hours a day and
lifting, pushing, and pulling up to 20 pounds. In a report dated April 2, 2013, Dr. Tauber advised
that she could only perform repetitive reaching, handing, and fingering for 2.5 hours per day, and
thus the selected position of information clerk is also not within his work restrictions.12 While
the position of information clerk is within the work restrictions set forth by Dr. Pollis, it is not
within the work restrictions of Dr. Tauber.13 Due to this unresolved conflict of medical opinion,
OWCP did not meet its burden of proof.14
CONCLUSION
The Board finds that OWCP improperly reduced appellant’s compensation based on its
finding that she had the capacity to earn wages in the selected position of information clerk.

11

On August 9, 2011 Dr. Tauber, appellant’s attending physician, concurred with the finding of Dr. Boeck.

12

Dr. Tauber also found that another physician had recommended cervical surgery and that a person with a
cervical condition might have difficulty working as an information clerk. The Board notes that preexisting
conditions are considered in determining the medical suitability of a position. See supra note 10 at Chapter
2.816.4(b) (June 2013).
13

FECA provides that, if there is a disagreement between an OWCP-designated examining physician and the
employee’s physician, OWCP shall appoint a third physician who shall make an examination. 5 U.S.C. § 8123(a);
20 C.F.R. § 10.321; Shirley L. Steib, 46 ECAB 309 (1994).
14

Subsequent to OWCP’s August 1, 2013 loss of wage-earning capacity determination, it referred appellant to
Dr. Leventen for another referral examination. Dr. Leventen determined that she could perform repetitive elbow and
wrist movements for two to four hours per day and lift up to 10 pounds for one to two hours per day. His opinion is
insufficient to resolve the conflict in medical opinion and, additionally, was not part of the record at the time OWCP
issued its initial wage-earning capacity decision.

6

ORDER
IT IS HEREBY ORDERED THAT the June 26, 2014 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: January 8, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

7

